            Case 4:20-cr-00258-KGB Document 3 Filed 09/09/20 Page 1 of 2
                                                                                   FILED
                                                                                U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT ARKANSAS

                           UNITED STATES DISTRICT COURT                            SEP O9 2020
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION                          JA~ES W.
                                                                           By
                                                                                      elf£~
                                                                                        ~PCLERK
                                                                                                 CLERK


UNITED STATES OF AMERICA                    )      No. 4:20CRroa5~-k6e>
                                            )
V.                                          )
                                            )
MARCUS DEWAYNE WALTON                       )      18 U.S.C. § 922(g)(l)


                                       INDICTMENT

THE GRAND JURY CHARGES THAT:

                                          COUNT 1

       A.      On or about November 26, 2019, the defendant,

                              MARCUS DEWAYNE WALTON,

had previously and knowingly been convicted of one or more of the following crimes punishable

by a term of imprisonment exceeding one year:

                1.    Theft by Receiving, in Pulaski County, Arkansas, Circuit Court in Case

                     Number 2011-596;

               2.     Residential Burglary and Theft of Property, in Pulaski County, Arkansas,

                      Circuit Court in Case Number 2012-2100;

               3.     Residential Burglary and Theft of Property, in Pulaski County, Arkansas,

                      Circuit Court in Case Number 2012-3484;

               4.     Commercial Burglary and Theft of Property, in Pulaski County, Arkansas,

                      Circuit Court in Case Number 2014-0066; and

               5.    Residential Burglary and Theft of Property, in Pulaski County, Arkansas,

                      Circuit Court in Case Number 2015-3743.
             Case 4:20-cr-00258-KGB Document 3 Filed 09/09/20 Page 2 of 2




       B.       On or about November 26, 2019, in the Eastern District of Arkansas, the

defendant,

                               MARCUS DEWAYNE WALTON,

knowingly possessed, in and affecting commerce, one or more of the following:

                1.     A firearm, that is: a Sig Sauer P250, bearing serial number EAUOl 7771;

                       and

                2.     One or more rounds of Aguila 9mm ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(l).

                               FORFEITURE ALLEGATION 1

       Upon conviction of the offense alleged in Count 1 of this Indictment, the defendant,

MARCUS DEWAYNE WALTON, shall forfeit to the United States pursuant to Title 18, United

States Code, Section 924(d), Title 21, United States Code, Section 853, and Title 28, United States

Code, Section 2461(c), all firearms and ammunition involved in the commission of the offense.
